Citation Nr: 1601882	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.  

2. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military duty from October 1961 to October 1965.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A September 2009 Board decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not initiate an appeal of the Board decision.  

2. Evidence received since the September 2009 Board decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claims.

3. Resolving all doubt in favor of the Veteran, bilateral hearing loss and tinnitus are caused by or the result of in-service acoustic trauma.




CONCLUSIONS OF LAW

1. The September 2009 Board decision that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2. Evidence received since the September 2009 Board decision in connection with the Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Evidence received since the September 2009 Board decision in connection with the Veteran's claim of entitlement to service connection for tinnitus is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

5. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  Prior to the denial that gave rise to this appeal, the Board previously denied entitlement to service connection for bilateral hearing loss and tinnitus in a September 2009 decision.  The decision was final upon the date stamped on its face and, though advised of his appellate rights, the Veteran did not complete an appeal of the decision.  38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).
A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 2009 Board decision includes a December 2014 addendum opinion from a private audiologist that indicates bilateral hearing loss and tinnitus is at least as likely as not the result of or caused by the Veteran's duties in service.  The Board concludes that this opinion is new and material evidence with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a nexus between the Veteran's conditions and service.  Consequently, the Veteran's claims for entitlement to service connection must be reopened.

II. Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he currently suffers from bilateral hearing loss and tinnitus as a result of his time on active duty. Specifically, he alleges that he was exposed to acoustic trauma in his duties as a multiengine jet mechanic as well as from firing weapons during weapons qualification trials.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).
Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of a January 2014 private audiology examination, pure tone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
50
60
65
60
70
Left
50
60
70
65
70

Speech recognition, using the Maryland CNC, was reported as 72 percent for the right ear and 76 percent for the left ear.

Given these findings it is apparent the Veteran currently suffers from a bilateral hearing loss disability.  Furthermore, his testimony that he suffers from tinnitus is enough by itself to establish the existence of such a disability. 

Turing to in-service incurrence of a disease or injury, the Board notes that the service treatment records contain no complaints, findings, treatment or diagnosis of bilateral hearing loss or tinnitus at any time.  Audiometric examinations conducted at both enlistment and separation revealed hearing to be entirely normal.  There is some variability in the pure tone decibel thresholds for the reported frequencies in speech between these tests; however, this variability is no more than five decibels at any relevant threshold.  Decibel thresholds reported during service at both enlistment and separation were either 0 or 5, except that the examination for enlistment reported decibel thresholds of 10 at 4000 Hertz for both the right and left ears, which had both improved to 5 at the at 4000 Hertz by the time of service separation.  These results were reported prior to November 1967 and therefore must be converted from American Standards Association units to the International Organization for Standardization units now used by the military and VA.  However, such a conversion does not produce results that show abnormal hearing in service.  
Additionally, in the Report of Medical History, completed by the Veteran himself at the time of service separation in 1965, the Veteran affirmatively noted that he did not have ear, nose or throat trouble, running ears, or hearing loss.  These findings aside, the Board concedes that the Veteran was exposed to loud noises while in service, due to his military occupational specialty.  Accordingly, element two is met.

Finally, with respect to the question of medical nexus, at a January 2007 VA examination, the Veteran reported that he had suffered from bilateral hearing loss for many years, which had gradually "worsened over the years."  Notably, this examination did not apparently include a review of the claims file, including the service treatment records. The audiologist reported that the Veteran first noted significant decline in his hearing in 1980, and first noted constant bilateral tinnitus in 2000, although it first became intermittent as early as 1980.  The audiologist concluded that the Veteran had notably asymmetrical hearing loss, left worse than right, with no reported history of trauma to the left ear.  The audiologist opined that bilateral hearing loss and tinnitus were not shown to be attributable to incidents of military service, but rather to acoustic trauma exposure following service separation.

In March 2007, M.W., a private audiologist, opined, based on the Veteran's self-reporting of noise exposure in service, that "bilateral hearing loss and tinnitus are as likely as not related to his military experience as a jet over 2 mechanic specifically exposure to excessive noise from jet engines, flight lines and weapons fire."  In July 2007, the same audiologist provided an addendum opinion this time taken into account the Veteran's self-reported post-service noise exposure in addition to his in-service noise exposure.  This did not, however, change M.W.'s opinion on the relationship between hearing loss and tinnitus and the Veteran's military service. 

The Veteran was provided another VA audiometric examination in February 2008. At that time, the VA examiner had access to and reviewed the Veteran's claims file as well as his service treatment records.  The Veteran denied previous head trauma. There was a discussion of his occupations both during and subsequent to service.  Upon review of the claims file, the audiologist noted that examinations both at enlistment and separation were normal for each ear.  The Veteran reported noticing hearing loss approximately 25 to 30 years ago and tinnitus 15 to 20 years ago.  He wrote that understanding the Veteran was discharged from the military in 1965; these subjective observations commenced 10 to 20 years after service separation.  The VA examiner concluded that due to documented normal hearing at separation, and delayed notice of hearing decline following military service, that it was less than likely that current hearing loss or reported tinnitus was casually related to incidents of military service.  The audiologist also included in his report that which is understood as a given in audiology, namely that once noise exposure is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.

In February 2012 the Veteran was provided a VA examination for mumps.  The examiner noted the Veteran's service treatment records show in-service treatment for mumps that has since resolved.  The examiner went on to note that the Veteran has hearing loss and tinnitus which possibly could be attributable to the prior case of the mumps but a more definitive opinion should be sought from and ENT specialist or audiologist.

Such an examination was provided by VA in April 2012.  Following an examination of the Veteran and review of the claims file, the examiner concluded that it is less likely than not that the Veteran's hearing loss and tinnitus is caused by or the result of the mumps he was treated form in July 1963 during service.  However, the examiner also concluded it was at least as likely as not these conditions were the result of military noise exposure around aircraft.  This conclusion was based on the date of onset and the noise inherent in the military duties around aircraft that is known to cause hearing loss.  

A final VA examination was provided in September 2012.  Following an examination of the Veteran and review of the claims file, the examiner concluded it is less likely than not that hearing loss and tinnitus is caused by or the result of an event in military service.  In support the examiner noted a review of the claims file showed hearing within normal limits on multiple military hearing tests including enlistment and separation with no significant threshold shift.  The examiner was also of the opinion that the Veteran's report of delayed onset hearing loss and tinnitus due to military noise exposure is not consistent with research and textbooks regarding noise-induced hearing loss and tinnitus.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset nor is it progressive or cumulative.  

In a January 2014 opinion, T.W., a private audiologist, concluded it is at least as likely as not the Veteran's tinnitus is the result of or caused by in-service noise exposure.  This opinion was based on an examination of the Veteran and a review of his reported noise exposure in service and post service as well as the Veteran's self-reporting tinnitus began in service.  On the same basis, T.W. provided an addendum opinion in December 2014 opining it is at least as likely as not the Veteran's hearing and tinnitus are the result of or caused by his duties in the military.  

A review of the evidence shows that the medical opinions come to contrary conclusions.  The Board acknowledges that the private audiologists did not review the claims file prior to offering their opinions it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to in-service noise exposure.  Nevertheless, even if the Board was to find these opinions less probative on this basis it would not change the fact that the April 2012 VA examiner concluded the same following such a review.  For that reason, the Board finds the evidence is at least in equipoise regarding whether the Veteran's hearing loss and tinnitus is related to noise exposure during his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


